          Case 1:19-cr-00676-PGG Document 62
                                          61 Filed 12/28/20
                                                   12/24/20 Page 1 of 2




KIRTON LAW FIRM
______________________________________________________________________________


Marlon G. Kirton, Esq.                  Nassau County:
                                   175 Fulton Avenue, Suite 305
________________                   Hempstead, New York 11550
                                   Tel. # (516) 833-5617
                                   Fax # (516) 833-5620

December 24, 2020

VIA ELECTRONIC FILING

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse                                   December 28, 2020
Southern District of New York
40 Foley Square
New York, NY 10007

Re: United States v. Alexei Saab, 19 cr. 676 (PGG)

Dear Judge Gardephe:

        I represent Alexei Saab in the above-referenced matter. The second round of defense
pretrial motions is due on or before January 5, 2021. The defense requests a two-week extension
to January 19, 2021, to file the motions. This is the first request for an extension.

       There are factual components to the motion that are still being processed, and the defense
needs additional time to complete this analysis. These matters will be complete during the first
two weeks of January 2021. In addition, the defense requests an extension of the Government’s
response date to February 19, 2020, and an extension of the defense reply date to March 4, 2021.
All other dates will remain the same. I have the consent of the Government for this request.

        Please contact me if you have any questions or concerns.

Sincerely,

s/Marlon G. Kirton
Marlon G. Kirton, Esq.


cc: Jessica Fender, Assistant United States Attorney (via electronic mail)
   Michael Krouse, Assistant United States Attorney (via electronic mail)

1
          Case 1:19-cr-00676-PGG Document 62
                                          61 Filed 12/28/20
                                                   12/24/20 Page 2 of 2




    Jason Richman, Assistant United States Attorney (via electronic mail)
    Esere Onaodowan, Esq. (via electronic mail)




2
